Filed 3/13/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA


                                   2019 ND 62


Kyle Christopher White,                                    Petitioner and Appellant

      v.

State of North Dakota,                                   Respondent and Appellee


                                  No. 20180307


       Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Lolita G. Hartl Romanick, Judge.

      AFFIRMED.

      Per Curiam.

      Scott O. Diamond, Fargo, ND, for petitioner and appellant; submitted on brief.

      Megan J. Kvasager Essig, Assistant State’s Attorney, Grand Forks, ND, for
respondent and appellee; submitted on brief.
                                   White v. State
                                    No. 20180307


       Per Curiam.
[¶1]   Kyle White appeals from a district court order denying his application for post-
conviction relief. White was originally charged with two counts of failure to register
as a sexual offender. White pleaded guilty to both charges against him. White was
sentenced to a term of imprisonment, followed by a term of probation. After release
from prison, White began probation. White’s probation was later revoked, and he was
resentenced to a longer term of imprisonment. On January 3, 2018, White filed an
application for post-conviction relief, alleging ineffective assistance of counsel.
White alleged his attorney provided ineffective assistance by failing to adequately
review discovery documents with him, by not providing him with these documents,
and by failing to advise White the discovery did not include proof of a registration
requirement. After an evidentiary hearing, the district court issued an order denying
post-conviction relief. On appeal, White argues the court erred in denying his
application for post-conviction relief.
[¶2]   We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district
court’s findings of fact are not clearly erroneous, and the court did not err in
determining White failed to establish his counsel’s representation fell below an
objective standard of reasonableness.
[¶3]   Gerald W. VandeWalle, C.J.
       Jon J. Jensen
       Lisa Fair McEvers
       Daniel J. Crothers
       Jerod E. Tufte




                                          1